 

 

re eenae a = eee
oP Tp

glo

UNITED STATES DISTRICT COUR

for the 7”
Eastern District of Virginia | ae Q
i - a wee 7 a

Case No.1:19-SW-275

AO 106 (Rev. 0S/0D°Rophicdten Ws OVE ParfeB Document 1 Filed 04/04/19 Page 1 of 6 PagelD# 1

 

 

  
 

 

 

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

INFORMATION ASSOCIATED WITH YOUTUBE
ACCOUNT AFGHANAZIZ12@GMAIL.COM STORED AT
PREMISES CONTROLLED BY GOOGLE, INC

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
proper to be searched and give its location):

UBE ACCOUNT INFORMATION ASSOCIATED WITH THE FOLLOWING GOOGLE ACCOUNT :
AFGHANAZIZ12@GMAIL.COM

located in the Northern District of California , there is now concealed (identify the

Berson or describe the property to be seized):
ee Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
© evidence of a crime;
i contraband, fruits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime;
(1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C 1001 False Statements

The application is based on these facts:
See Attached Affidavit

Cl Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Reviewed by AUSA/SAUSA: Applicant's signature
AUSA Danya E, Atiyeh Austin Bass, FBI SA
Printed name and title

 

   

Sworn to before me and signed in my presence,

  

}

ited States Niagistrate jer.

 

Date: 04/04/2019
Judge’s signature

City and state: Alexandria, Virginia Honorable Theresa C.Buchanan , U.S. Magistrate Judge
Printed name and title
Case 1:19-sw-00275-TCB Document1 Filed 04/04/19 Page 2 of 6 PagelD# 2

ATTACHMENT A
Property to Be Searched

This warrant applies to YouTube account information associated with the following Google
accounts:

AZIZRAHAMI33@GMAIL.COM (SUBJECT ACCOUNT 1)
AFGHANALIFE82-3680@PAGES.PLUSGOOGLE.COM (SUBJECT ACCOUNT 2)
AWSOMEMAN42@GMAIL.COM(SUBJECT ACCOUNT 3)
AFGHANAZIZ12@GMAIL.COM (SUBJECT ACCOUNT 4)
LOVETHEKILL767@GMAIL.COM (SUBJECT ACCOUNT 5)

that is stored at premises owned, maintained, controlled, or operated by Google, Inc., a company
headquartered at 1600 Amphitheatre Pkwy, Mountain View, CA 94043.
Case 1:19-sw-00275-TCB Document1 Filed 04/04/19 Page 3 of 6 PagelD# 3

ATTACHMENT B
Particular Things to be Seized
I. Information to be disclosed by Google, Inc. (the “Provider’’)

To the extent that the information described in Attachment A is within the possession,
custody, or control of the Provider, including emails, records, files, logs, or information that has
been deleted but is still available to the Provider, or has been preserved pursuant to requests
made under 18 U.S.C. § 2703(f), the Provider is required to disclose the following information to
the government for each account or identifier listed in Attachment A:

I. All records and information associated with the accounts listed in Attachment A for the
following, as applicable, for each account: YouTube:

a. All videos watched, search terms, shares, playlists, uploads, liked/favorited,
images, posts, comments made, comments received, messages, conversations
and communications associated with the subject YouTube Accounts and
YouTube channels listed in Attachment A, whether public, private or unlisted .
and whether made by the account holder or another person, including stored
or preserved copies of such material, and including videos or other material
that YouTube may have removed for violent or graphic content.

b. All logs and records associated with the subject Account, to include Google
accounts, channels, or other identifiers for the Account user. |

ce. All records or other information regarding the identification ofthe account
holder, to include full name, physical address, telephone numbers and other
identifiers, records of session times and durations, the date on which the

account was created, the length of service, the IP address used to register the
Il.

Case 1:19-sw-00275-TCB Document1 Filed 04/04/19 Page 4 of 6 PagelD# 4

account, log-in IP addresses associated with session times and dates, account
status, alternative email addresses provided during registration, methods of
connecting, log files, and means and source of payment (including any credit or .
bank account number).

d. All device-specific information (hardware model, operating system version,
unique device identifiers, and mobile network information including phone
number) and location information associated with the account or identifier,
whether for registration or for each time the account was accessed or used to post
the identified videos.

e. Allrecords pertaining to communications between the Provider and any person
regarding the subject Account, associated accounts or associated channels,
including contacts with support services and records of actions taken.

f. All videos, images, posts, comments, messages, conversations and
communications made by the user of the subject Account and identifiers listed in
Attachment A, on any other YouTube or Google page, channel, video or site,
made while logged in to the subject Account and identifiers or made when not
logged in.

Information to be seized by the government

2. Law enforcement personnel (who may include, in addition to law enforcement officers
and agents, attorneys for the government, attorney support staff, and outside technical
experts under government control) are authorized to review the records produced by the
Provider in order to locate any evidence, fruits, and instrumentalities of violations of Title

18, United States Code, Section 1001 occurring after January 1, 2016 to the present,
Case 1:19-sw-00275-TCB Document1 Filed 04/04/19 Page 5 of 6 PagelD# 5

Til.

including, for each account or identifier listed on Attachment A, information pertaining to
the following matters:
a. Any information relating to the viewing of videos involving Islamic
extremism, jihadism, violent jihadism or violent interpretations of Islam;
b. Any information or material indicating SUBJ ECT made materially false,
fictitious, or fraudulent statements to the FBI related to his viewing of
videos involving Islamic extremism, jihadism, violent jihadism, or violent
interpretations of Islam, including the identification of any accounts
through which SUBJECT may have viewed such videos.
c. Evidence indicating the user(s) of the SUBJECT ACCOUNTS state of
_ maind as it relates to the crimes under investigation;
a Passwords or other information needed to access user’s computer or other
online accounts.
Search Procedure

3. The warrant will be executed under the Electronic Communications Privacy Act, in

particular 18 U.S.C. § 2703(a), (b)(1)(A), and (c)()(A), and will require Google to
| disclose to the government copies of the records and other information (including the
content of communications) particularly described in Section I of this attachment.

4. During its review of the information received from Google under this warrant, law
enforcement will segregate the information into two groups: (i) information that is
responsive to the warrant and that the government may therefore seize; and (ii)
information that is not responsive to the warrant. This review will be performed within a

reasonable amount of time not to exceed 180 days from the date of execution of the
Case 1:19-sw-00275-TCB Document 1 Filed 04/04/19 Page 6 of 6 PagelD# 6

warrant. If the government needs additional time to conduct this review, it may seek an
extension of the time period from the Court.

5. Information that is responsive to the warrant will be copied onto a separate storage device
or medium. Responsive information may be used by law enforcement in the same
manner as any other seized evidence. Information that is not responsive to the warrant
will be sealed and stored on a secure medium or in a secure location. Nonresponsive
information will not be reviewed again without further order of the Court (e.g.,
subsequent search warrant or order to unseal by the district court).

6. The government will retain a complete ‘copy of the information received from Google for
a number of reasons, including proving the authenticity of evidence to be used at trial,
responding to questions regarding the corruption of data, establishing the chain of
custody of data, refuting claims of fabricating, tampering, or destroying data, and
addressing potential exculpatory evidence claims where, for example, a defendant claims

that the government avoided its obligations by destroying data or returning it to a third

party.
